DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 02/25/2022.  Claims 1-9 and 11-17 are amended, and claim 10 is cancelled.  Claims 1-9 and 11-17 are currently pending.

Response to Arguments
Applicant’s remarks, see page 13, with respect to the rejections under 35 USC 112(b) have been fully considered.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see page 13, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive, therefore the rejections are therefore withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael A. Dryja (Reg. No. 39,662) in an interview on 04/14/2022 and by email on 04/19/2022.
The application has been amended as follows:

1. (currently amended) An information communicating device comprising:
	a processor; 
	a memory having stored therein computer instructions causing the processor to act as:
	a communication unit configured to receive data transmitted from a sensor device via a communication network; and
	a control unit configured to generate transmission data including the data received by the communication unit and control the communication unit in such a way as to transmit the transmission data to a first information processing device, 
	wherein
	when transmitting the transmission data to the first information processing device fails, the control unit 
	identifies, from one or more second information processing devices capable of transmitting the transmission data to the first information processing device, a particular second information processing device to which a process of transmitting the transmission data is assigned, based on
		first information relating to disposition of each second information processing device, and
		second information representing a priority level determined according to statistical information relating to communication in each second information processing device, and 
	controls the communication unit in such a way as to transfer the transmission data to the particular second information processing device, wherein 
	the particular second information processing device has a configuration corresponding to a configuration of the information communicating device, [[and]] 
	the priority level is calculated for each second information processing device based on a number of communication failures per unit time as the statistical information relating to the communication in each second information processing device, and
	the second information processing devices are prioritized in order from the second information processing device having a smallest number of communication failures per unit time to the second information processing device having a largest number of communication failures per unit time.

5. (currently amended) The information communicating device according to claim 3, wherein,
	when the communication unit receives other transmission data from a different particular second information processing device having a configuration corresponding to the configuration of the information communicating device,
	the control unit transfers, when the different particular second information processing device exists in the vicinity of the information communicating device, the other transmission data to the first information processing device, and
	 does not transfer, when the different particular second information processing device does not exist in the vicinity of the information communicating device, the other transmission data to the first information processing device.

6. (currently amended) An information communicating system comprising:
	a back-end server being the first information processing device of claim 2; and
	a plurality of the information communicating devices that are each according to claim 2, wherein
	the back-end server
		acquires a list of [[the]] sensor devices with which each information communicating device is communicable, and sets, based on the list, two or more of the information communicating devices communicable with a same sensor device as existing in a vicinity, and
		reports another of the information communicating devices existing in the vicinity to each of the two or more of the information communicating devices communicable with the same sensor device.

8. (currently amended) The information communicating system according to claim 6, wherein
	 a first particular information communicating device records, when receiving the transmission data from a second particular information communicating device, information representing that a process of transmitting the transmission data is assigned, on the transmission data, and transmits the transmission data on which the information representing the process of transmitting the transmission device is assigned has been recorded, to the back-end server, and
	the back-end server
		calculates, when receiving the transmission data from each information communicating device, the communication volume per unit time and the communication frequency per unit time as the statistical information for each information communicating device,
		determines, when the transmission data include the information representing that the process of transmitting the transmission data is assigned, that a communication failure has occurred and calculates the number of communication failures per unit time for the information communicating device that assigns the process of transmitting the transmission data,
		calculates the priority level with respect to each information communicating device according to the communication volume per unit time, [[a]] the communication frequency per unit time, and [[a]] the number of communication failures per unit time, and
		reports the calculated priority level to each information communicating device.

9. (currently amended) An information communicating method comprising
	by an information communicating device:
	receiving data transmitted from a sensor device via a communication network; and 
	generating transmission data including the data, and controlling transmission of the transmission data to a first information processing device,
wherein
	in the controlling, when the transmission of the transmission data to the first information processing device fails, identifying, from one or more second information processing devices capable of transmitting the transmission data to the first information processing device, a particular second information processing device to which a process of transmitting the transmission data is assigned, based on 
		first information relating to disposition of each second information processing device, and
		second information representing a priority level determined according to statistical information relating to communication in each second information processing device, and 
	transferring the transmission data to the particular second information processing device, wherein 
	the particular second information processing device has a configuration corresponding to a configuration of the information communicating device, [[and]] 
	the priority level is calculated for each second information processing device based on a number of communication failures per unit time as the statistical information relating to the communication in each second information processing device, and
	the second information processing devices are prioritized in order from the second information processing device having a smallest number of communication failures per unit time to the second information processing device having a largest number of communication failures per unit time.

12. (currently amended) The information communicating device according to claim 4, wherein,
	when the communication unit receives other transmission data from a different particular second information processing device having a configuration corresponding to the configuration of the information communicating device,
	the control unit transfers, when the different particular second information processing device exists in the vicinity of the information communicating device, the other transmission data to the first information processing device, and
	 does not transfer, when the different particular second information processing device does not exist in the vicinity of the information communicating device, the other transmission data to the first information processing device.

13. (currently amended) An information communicating system comprising:
	a back-end server being the first information processing device of claim 3; and
	a plurality of the information communicating devices that are each according to claim 3, wherein
	the back-end server
		acquires a list of [[the]] sensor devices with which each information communicating device is communicable, and sets, based on the list, two or more of the information communicating devices communicable with a same sensor device as existing in a vicinity, and
		reports another of the information communicating devices existing in the vicinity to each of the two or more of the information communicating devices communicable with the same sensor device.

14. (currently amended) An information communicating system comprising:
	a back-end server being the first information processing device of claim 4; and
	a plurality of the information communicating devices that are each according to claim 4, wherein
	the back-end server
		acquires a list of [[the]] sensor devices with which each information communicating device is communicable, and sets, based on the list, two or more of the information communicating devices communicable with a same sensor device as existing in a vicinity, and
		reports another of the information communicating devices existing in the vicinity to each of the two or more of the information communicating devices communicable with the same sensor device.

15. (currently amended) An information communicating system comprising:
	a back-end server being the first information processing device of claim 3; and
	a plurality of the information communicating devices according to claim 3, wherein
	the data received by each information communicating device from the sensor device specifies identifying information identifying the sensor device,
	each information communicating device generates the transmission data including the data received from the sensor device, the identifying information, and additional identifying information identifying the each information communicating device and transmits the transmission data to the back-end server, and
	the back-end server
		identifies, based on the identifying information and the additional identifying information, the information communicating devices communicable with a same sensor device, and sets the information communicating devices communicable with the same sensor device as existing in a vicinity, and
		reports another of the information communicating devices existing in the vicinity to each of the information communicating devices communicable with the same sensor device.

16. (currently amended) An information communicating system comprising:
	a back-end server being the first information processing device of claim 4; and
	a plurality of the information communicating devices that are each according to claim 4, wherein
	the data received by each information communicating device from the sensor device specifies identifying information identifying the sensor device,
	each information communicating device generates the transmission data including the data received from the sensor device, the identifying information, and additional identifying information identifying the each information communicating device and transmits the transmission data to the back-end server, and
	the back-end server
		identifies, based on the identifying information and the additional identifying information, the information communicating devices communicable with a same sensor device, and sets the information communicating devices communicable with the same sensor device as existing in a vicinity, and
		reports another of the information communicating devices existing in the vicinity to each of the information communicating devices communicable with the same sensor device.

17. (currently amended) The information communicating system according to claim 7, wherein
	 a first particular information communicating device records, when receiving the transmission data from a second particular information communicating device, information representing that a process of transmitting the transmission data is assigned, on the transmission data, and transmits the transmission data on which the information representing the process of transmitting the transmission device is assigned has been recorded, to the back-end server, and
	the back-end server
		calculates, when receiving the transmission data from each information communicating device, the communication volume per unit time and the communication frequency per unit time as the statistical information for each information communicating device,
		determines, when the transmission data include the information representing that the the process of transmitting the transmission data is assigned, that a communication failure has occurred and calculates the number of communication failures per unit time for the information communicating device that assigns the process of transmitting the transmission data,
		calculates the priority level with respect to each information communicating device according to the communication volume per unit time, [[a]] the communication frequency per unit time, and [[a]] the number of communication failures per unit time, and
		reports the calculated priority level to each information communicating device.

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 9 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 02/25/2022.  Claims 2-8 and 11-17 depend from or incorporate by reference the limitations of independent claim 1 and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-9 and 11-17 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458